COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION


Cause Number:              01-22-00194-CV
Trial Court Cause
Number:                    21-CV-0386
Style:                     James Deaver Services, Inc.
                           v Don Mafrige
Date motion filed*:        July 8, 2022
Type of motion:            Extension of time to file reply brief
Party filing motion:       Appellant
Document to be filed:      Reply brief

Is appeal accelerated?      Yes        No

If motion to extend time:
         Original due date:                              7/25/2022
         Number of previous extensions granted:          0
         Date Requested:                                 7/19/2022

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:
         **The motion is denied. Appellant’s reply brief is due July 25, 2022. See TEX. R. APP. P. 38.6(c).**


Judge's signature: /s/ Peter Kelly
                           Acting individually           Acting for the Court

Panel consists of

Date: July 8, 2022